BASKIN, Judge.
We find no error in the Final Declaratory Judgment entered by the trial court determining in effect that appellees, who were insured under two uninsured motorist poli*813cies, one by State Farm Insurance Co. covering Jaime Chacon and another by appellant Fidelity & Casualty Company of New York covering appellees’ daughter Teresita, could collect from both insurers. In the event appellees recover from Fidelity & Casualty Company of New York, their settlement with State Farm Insurance Co. would subject the entire amount received to pro rata division by the insurers up to the amount of appellees’ losses. Sellers v. United States Fidelity & Guaranty Co., 185 So.2d 689 (Fla.1966); State Farm Mutual Automobile Insurance Co. v. Colonial Penn Insurance Co., 379 So.2d 1036 (Fla. 3d DCA 1980); State Fire & Casualty Co. v. National Indemnity Co., 225 So.2d 570 (Fla. 3d DCA 1969).
Affirmed.